         Case 1:20-cr-00330-AJN Document 290 Filed 05/21/21 Page 1 of 2
                                          U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007
                                                                                           5/21/21

                                                    May 20, 2021

BY ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:    United States v. Ghislaine Maxwell, 20 Cr. 330 (AJN)

Dear Judge Nathan:

       The Government respectfully submits this letter in response to the Court’s Order dated

May 17, 2021, which directed the Government to confer with defense counsel and submit proposed

redactions to Exhibit C to the defendant’s memorandum in support of her supplemental pre-trial

motions. (Dkt. No. 284).

       The Government seeks redactions that are narrowly tailored to protect the privacy interests

of victims and third parties referenced in the document. These proposed redactions are consistent

with the three-part test articulated by the Second Circuit in Lugosch v. Pyramid Co. of Onondaga,

435 F.3d 110 (2d Cir. 2006). Today the Government is submitting to the Court by email its

proposed redactions to Exhibit C, which the Government respectfully requests be filed under seal.
          Case 1:20-cr-00330-AJN Document 290 Filed 05/21/21 Page 2 of 2

 Page 2



       The Government has conferred with defense counsel in accordance with the Order. The

defense has indicated that it has no objection to the Government’s proposed redactions to Exhibit

C.

                                                  Respectfully submitted,


                                                  AUDREY STRAUSS
                                                  United States Attorney


                                            By:       s/
                                                  Maurene Comey
                                                  Alison Moe
                                                  Lara Pomerantz
                                                  Andrew Rohrbach
                                                  Assistant United States Attorneys
                                                  Southern District of New York


Cc: Defense counsel (By ECF)




                                                               The Government's proposed redactions are
                                                               permitted for the reasons provided. By May 25,
                                                               2021, the Defendant is ORDERED to file her
                                                               supplemental pretrial motions and supporting
                                                               papers on the docket in accordance with Dkt. No.
                                                               284 and this order.
                                                               SO ORDERED.
                                                    5/21/21
